         Case 4:08-cv-04373-JSW Document 447 Filed 01/18/19 Page 1 of 3


 1    CINDY COHN (SBN 145997)                     RACHAEL E. MENY (SBN 178514)
      cindy@eff.org                               rmeny@keker.com
 2    DAVID GREENE (SBN 160107)                   BENJAMIN W. BERKOWITZ (SBN 244441)
      LEE TIEN (SBN 148216)                       PHILIP J. TASSIN (SBN 287787)
 3    KURT OPSAHL (SBN 191303)                    KEKER, VAN NEST & PETERS, LLP
      JAMES S. TYRE (SBN 083117)                  633 Battery Street
 4    ANDREW CROCKER (SBN 291596)                 San Francisco, CA 94111
      JAMIE L. WILLIAMS (SBN 279046)              Telephone: (415) 391-5400
 5    AARON MACKEY (SBN 286647)                   Fax: (415) 397-7188
      ELECTRONIC FRONTIER FOUNDATION
 6    815 Eddy Street                             THOMAS E. MOORE III (SBN 115107)
      San Francisco, CA 94109                     tmoore@rroyselaw.com
 7    Telephone: (415) 436-9333                   ROYSE LAW FIRM, PC
      Fax: (415) 436-9993                         149 Commonwealth Drive, Suite 1001
 8                                                Menlo Park, CA 94025
      RICHARD R. WIEBE (SBN 121156)               Telephone: (650) 813-9700
 9    wiebe@pacbell.net                           Fax: (650) 813-9777
      LAW OFFICE OF RICHARD R. WIEBE
10    44 Montgomery Street, Suite 650             ARAM ANTARAMIAN (SBN 239070)
      San Francisco, CA 94104                     antaramian@sonic.net
11    Telephone: (415) 433-3200                   LAW OFFICE OF ARAM ANTARAMIAN
      Fax: (415) 433-6382                         1714 Blake Street
12                                                Berkeley, CA 94703
                                                  Telephone: (510) 289-1626
13    Attorneys for Plaintiffs
14

15

16
                                 UNITED STATES DISTRICT COURT
17
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                         OAKLAND DIVISION
19
                                                  )   CASE NO. 08-CV-4373-JSW
20    CAROLYN JEWEL, TASH HEPTING,                )
      YOUNG BOON HICKS, as executrix of the       )
21    estate of GREGORY HICKS, ERIK KNUTZEN       )   PLAINTIFFS’ OPPOSITION TO THE
      and JOICE WALTON, on behalf of themselves   )   GOVERNMENT’S STAY MOTION
22    and all others similarly situated,          )
                                                  )
23                               Plaintiffs,      )   Courtroom 5, Second Floor
                                                  )   The Honorable Jeffrey S. White
24           v.                                   )
                                                  )
25    NATIONAL SECURITY AGENCY, et al.,           )
                                                  )
26                               Defendants.      )

27

28

     Case No. 08-CV-4373-JSW
                         PLAINTIFFS’ OPPOSITION TO THE GOVERNMENT’S STAY MOTION
         Case 4:08-cv-04373-JSW Document 447 Filed 01/18/19 Page 2 of 3



 1           Plaintiffs hereby oppose the government’s motion to stay proceedings because of the
 2    government shutdown.
 3           Plaintiffs oppose any stay of proceedings at this time or any postponement of the February
 4    1, 2019 hearing. This lawsuit, now one of the very oldest in this District, has been subject to
 5    numerous stays, delays, and requests for extensions by the government, and is now over a decade
 6    old. The only matter currently on calendar is the February 1, 2019 motion hearing. Under the
 7    Department of Justice’s shutdown plan, if the Court denies a stay, government counsel will be
 8    authorized to continuing work on the case, including participating in the February 1, 2019 hearing:
 9    “If a court denies such a request [for a stay] and orders a case to continue, the Government will
10    comply with the court’s order, which would constitute express legal authorization for the activity to
11    continue.” U.S. Department of Justice FY 2019 Contingency Plan, at p. 3, available at
12    https://www.justice.gov/jmd/page/file/1015676/download.
13           The February 1, 2019 hearing is the culmination of the process of discovery and briefing on
14    the issue of standing that began at the May 2017 case management conference, and that the Court
15    originally envisaged would be completed by the end of 2017. Because of numerous extensions of
16    the Court’s discovery deadlines sought by the government, and because of the government’s earlier
17    refusal to provide any substantive discovery responses between the Court’s lifting of the discovery
18    stay in February 2016 and the Court’s order that the government do so at May 2017 CMC, the
19    threshold issue of standing is only now being addressed in 2019. Had the government acted with
20    more diligence earlier in fulfilling its discovery responsibilities, hearing of the standing motion
21    would have occurred months, if not a year or more, before now. Further delay is unconscionable
22    and is highly prejudicial to plaintiffs, who have waited many years to have their claims resolved.
23

24
      DATE: January 18, 2019                           Respectfully submitted,
25
                                                         s/ Richard R. Wiebe
26                                                          Richard R. Wiebe
27                                                     CINDY COHN
                                                       DAVID GREENE
28                                                     LEE TIEN


     Case No. 08-CV-4373-JSW                       -1-
                        PLAINTIFFS’ OPPOSITION TO THE GOVERNMENT’S STAY MOTION
         Case 4:08-cv-04373-JSW Document 447 Filed 01/18/19 Page 3 of 3



 1                                              KURT OPSAHL
                                                JAMES S. TYRE
 2                                              ANDREW CROCKER
                                                JAMIE L. WILLIAMS
 3                                              AARON MACKEY
                                                ELECTRONIC FRONTIER FOUNDATION
 4
                                                RICHARD R. WIEBE
 5                                              LAW OFFICE OF RICHARD R. WIEBE

 6                                              THOMAS E. MOORE III
                                                ROYSE LAW FIRM, PC
 7
                                                RACHAEL E. MENY
 8                                              BENJAMIN W. BERKOWITZ
                                                PHILIP J. TASSIN
 9                                              KEKER, VAN NEST & PETERS LLP

10                                              ARAM ANTARAMIAN
                                                LAW OFFICE OF ARAM ANTARAMIAN
11
                                           Attorneys for Plaintiffs
12

13

14
15

16

17

18

19
20

21

22

23

24

25

26

27

28


     Case No. 08-CV-4373-JSW                       -2-
                        PLAINTIFFS’ OPPOSITION TO THE GOVERNMENT’S STAY MOTION
